Citation Nr: 0634097	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to his service-connected residuals of 
lumbosacral strain.

2.  Entitlement to an increased disability rating in excess 
of 10 percent, prior to May 21, 1999, for residuals of 
lumbosacral strain.

3.  Entitlement to an increased disability rating in excess 
of 20 percent, from May 21, 1999 to March 6, 2000, for 
residuals of lumbosacral strain.

4.  Entitlement to an increased disability rating in excess 
of 40 percent, since March 7, 2000, for residuals of 
lumbosacral strain.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In August 1999, the Board remanded this 
matter for additional evidentiary development.

In May 2000, the RO issued a rating decision granting an 
increased disability rating of 20 percent for the veteran's 
service-connected residuals of lumbosacral strain, effective 
from March 6, 2000.  Thereafter, a September 2002 RO decision 
granted a 40 percent disability rating for this condition, 
effective from May 17, 2002.

In November 2002, the RO issued a rating decision which 
granted a temporary total disability rating of 100 percent 
based on convalescence, effective from September 18, 2002 to 
November 30, 2002.  See 38 C.F.R. § 4.30 (2006).  

In October 2003, the Board remanded the veteran's claim for 
the RO to schedule the veteran for a requested hearing.  In 
November 2003, the veteran withdrew his request for that 
hearing.  

In April 2004, the RO issued a rating decision granting a 20 
percent disability rating, effective May 21, 1999; and a 40 
percent disability rating, effective March 7, 2000, for the 
veteran's service-connected residuals of lumbosacral strain.  

In July 2004, the veteran filed a new request for hearing 
before the Board.  In September 2004, the Board remanded this 
case in order to provide the veteran with his requested 
hearing.

During the course of this appeal, the veteran raised a claim 
seeking entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU).  The 
RO denied the veteran's claim in an August 2003 RO decision, 
and the veteran timely perfected an appeal of that decision.  
The veteran also filed a claim seeking service connection for 
hypertension, to include as secondary to service-connected 
residuals of lumbosacral strain.  The RO denied the veteran's 
claim in January 2005, and the veteran timely perfected an 
appeal of that decision.

At a hearing before the Board in April 2006, the veteran 
raised the issues of entitlement to service connection for 
erectile dysfunction and for depression, secondary to his 
service-connected residuals of lumbosacral strain.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected residuals of lumbosacral strain.  He 
further alleges that this condition renders him unemployable, 
and is thus seeking entitlement to a TDIU rating.  Finally, 
he contends that his service-connected residuals of 
lumbosacral strain have resulted in his current hypertension.

In September 2005, the RO issued a supplemental statement of 
the case addressing the issues on appeal herein.  Thereafter, 
the RO received additional treatment records from the VA 
Medical Center (VAMC) in Durham, North Carolina, to include 
the outpatient clinic in Greenville.  A review of these 
records revealed treatment for back pain and hypertension.  
This evidence has not previously been considered by the RO in 
adjudication, and a waiver of this evidence is not currently 
of record.  Accordingly, the Board must return the case to 
the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2006).

As noted above, the veteran is seeking entitlement to TDIU 
rating, based on his service-connected residuals of 
lumbosacral strain.  He argues that this disability caused 
physical impairment which resulted in his termination of 
employment.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  Although 
the claims file contains a statement from the veteran's last 
employer noting the reasons why he was terminated; there is 
no medical opinion of record which speaks directly to this 
issue.  Specifically, the VA fee-based examination of the 
spine dated in June 2005, noted that the veteran was unable 
to perform any heavy lifting or prolonged single position 
maneuvers at work.  It did not, however, address the issue of 
whether his service-connected residuals of lumbosacral strain 
rendered him unemployable.  Moreover, there does not appear 
to be any consideration of the veteran's service-connected 
residuals of left shoulder injury with acromioclavicular 
separation.  Hence, the RO must obtain a medical opinion as 
to whether the veteran's service-connected disabilities, 
alone and not in concert with any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(b) 
(2006).  

The Board notes that a treatment report, dated in December 
2005, noted that the veteran had recently started a new job 
as a forklift operator.  The report also noted that the job 
requires a lot of lifting.  Under these circumstances, the RO 
should request an updated VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, from the veteran.

At his hearing before the Board, the veteran referred to 
additional medical treatment records which are not currently 
in his claims folders.  Specifically, he referred to 
additional medical treatment from the VA medical center in 
Greenville, N.C, and from his private physician.  Under these 
circumstances, the RO should seek to update the record with 
any additional treatment records which may have become 
available during the course of this appeal.

During the course of this appeal, the veteran indicated that 
he had filed a claim for disability benefits with the Social 
Security Administration (SSA), and was awaiting their 
decision.  Records relating to this claim for benefits from 
SSA are likely to be relevant to the veteran's claims herein.  
Thus, the RO, with the assistance of the veteran, should make 
an attempt to obtain all records available from the SSA.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected 
residuals of lumbosacral strain and 
residuals of left shoulder injury with 
acromioclavicular separation, since May 
2005.  The RO must then attempt to obtain 
copies of all identified medical treatment 
records.  Regardless of the veteran's 
response, the RO must attempt to obtain 
all of the veteran's treatment records 
from the VAMC in Durham, N.C., to include 
the outpatient clinic in Greenville, since 
May 2005.


2.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

3.  The RO must ask the veteran if he is 
currently receiving SSA benefits, and if 
so, when they were awarded to him.  If 
the veteran is receiving SSA benefits, 
the RO must obtain the SSA decision which 
awarded the veteran Social Security 
disability benefits and copies of the 
medical reports upon which that award was 
predicated.

4.  The veteran must be scheduled for a 
VA examination to determine the impact 
that his service-connected residuals of 
lumbosacral strain and his 
service-connected residuals of left 
shoulder injury with acromioclavicular 
separation have on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history, medical treatment 
records.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed must 
be given.  The report must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


